



Exhibit 10.6


NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
AS AMENDED, OCTOBER 10, 2019


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Regulus Therapeutics Inc. (“Regulus”) or any of its subsidiaries
and who is designated by the Board as eligible to receive compensation for his
or her services as a member of the Board (each such member, an “Eligible
Director”) will receive the compensation described in this Non-Employee Director
Compensation Policy for his or her Board service. This policy may be amended at
any time in the sole discretion of the Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer and fee set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All annual cash
fees are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Eligible Directors: $40,000
b.     Chairman of the Board $70,000


2.    Annual Committee Chair Service Fee:
a.    Chairman of the Audit Committee: $20,000
b.    Chairman of the Compensation Committee: $12,000
c.    Chairman of the Nominating & Corporate Governance Committee: $8,000


3.    Annual Committee Member (non-Chair) Service Fee:
a.    Audit Committee: $10,000
b.    Compensation Committee: $6,000
c.    Nominating & Corporate Governance Committee: $4,000
 
Equity Compensation


The equity compensation set forth below will be granted under the Regulus 2012
Equity Incentive Plan or any successor plan thereto (the “Plan”), in the form of
stock options or restricted stock units (“RSUs”) under the Plan, as determined
by the Board. All stock options granted under this policy will be nonstatutory
stock options, with an exercise price per share equal to 100% of the Fair Market
Value (as defined in the Plan) of the underlying Common Stock of the Company
(the “Common Stock”) on the date of grant, and a term of ten years from the date
of grant (subject to earlier termination in connection with a termination of
service as provided in the Plan).











--------------------------------------------------------------------------------







1.    Initial Grant: On the date of the Eligible Director’s initial election to
the Board (or, if such date is not a market trading day, the first market
trading day thereafter), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option to purchase, and/or an RSU to be issued, a number of
shares of Common Stock as determined by the Board (the “Initial Grant”). The
Initial Grant will vest over a period of time as determined by the Board in its
discretion, subject to the Eligible Director’s Continuous Service (as defined in
the Plan) through each such vesting date. An Eligible Director who, in the one
year prior to his or her initial election to serve on the Board as a
non-employee director, served as an employee of Regulus or one of its
subsidiaries will not be eligible for an Initial Grant.


2.    Annual Grant: On the date of each Regulus annual stockholder meeting, each
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted a stock option to purchase,
and/or an RSU to be issued, a number of shares of Common Stock as determined by
the Board (the “Annual Grant”). The Annual Grant will vest in one annual
installment or in monthly or quarterly installments over the one-year period
following the date of grant as determined by the Board, so that in any case the
Annual Grant is fully vested on the one-year anniversary of the date of grant,
provided that the Annual Grant will fully vest on the date of the annual
stockholder meeting following the date of grant, if such date occurs prior to
the one-year anniversary of the date of grant, subject in any case to the
Eligible Director’s Continuous Service (as defined in the Plan) through each
such vesting date.


Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Eligible Director and
Regulus, and only for stock awards granted after December, 5, 2016, if an
Eligible Director’s Continuous Service terminates (other than for Cause and
other than upon the Eligible Director’s death or Disability), the Eligible
Director may exercise his or her Option or SAR (to the extent that the Eligible
Director was entitled to exercise such Award as of the date of termination of
Continuous Service) within the period of time ending on the earlier of (i) the
date twelve months following the termination of the Eligible Director’s
Continuous Service (or such longer or shorter period specified in the applicable
Award Agreement), and (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Eligible Director does not exercise his or her Option or SAR (as applicable)
within the applicable time frame, the Option or SAR will terminate. Capitalized
terms not defined herein shall be defined according to the definitions in the
Plan.


Acceleration Upon Change in Control


All stock options, RSUs or other awards granted under this Director Compensation
Policy shall accelerate vesting and exercisability, as applicable, in full upon
the Closing of a Change in Control (as defined in the Plan).





